       Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

Roosevelt Meeks,                               Case No.: 1:18-cv-03666-TWT-WEJ

                Plaintiff,

      vs.

Equifax Information Services, LLC, et al.

               Defendants.



PLAINTIFF’S RESPONSE TO DEFENDANT’S SANTANDER CONSUMER
    USA INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      NOW COMES the Plaintiff, ROOSEVELT MEEKS, by and through his

counsel, and responds to Defendant Santander Consumer USA Inc.’s (“Santander”)

motion to dismiss as follows:

                                 INTRODUCTION

      Santander primarily argues that, despite the charge-off, Plaintiff still owes the

balance on the account to Santander and that the charge-off is an accounting move.

Plaintiff does not dispute that and that is not the basis of Plaintiff’s claim. Rather,

Plaintiff claims that she does not owe monthly payment obligations to Santander,

because the account was charged off (and therefore the balance is accelerated).

Accordingly, Plaintiff properly pled that Santander violated the Fair Credit



                                          1
       Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 2 of 10




Reporting Act (“FCRA”) by failing to correct the reporting of a monthly payment

obligation by Plaintiff to $0.

      Plaintiff also properly alleged other facts necessary to support a plausible

claim for relief against Santander, which is all that Plaintiff is required to do at the

pleading stage. Accordingly, Plaintiff requests this Court to deny Santander’s

motion to dismiss in its entirety.

                             STATEMENT OF FACTS

      Santander is reporting its trade line in Plaintiff’s Equifax credit file with a

monthly scheduled payment of $613.00. (Doc #1, ¶ 7.) The account reflected in

Santander’s trade line (“the account”) was charged off and closed. (Doc #1, ¶ 8.)

Santander accelerated the payment schedule and closed the account. (Doc #1,

¶ 8, emphasis added.)

      On March 2, 2018, Plaintiff obtained his Equifax credit disclosure and noticed

that Santander’s trade line for Plaintiff (“the Santander trade line”) was reporting

inaccurately with an erroneous scheduled monthly payment of $613.00. (Doc #1, ¶

10.) On or about May 3, 2018, Plaintiff submitted a letter to Equifax disputing the

Santander trade line. (Doc #1, ¶ 11.) In his dispute letter, Plaintiff explained that

the account was charged off and that he no longer has an obligation to make monthly

payments. (Doc #1, ¶ 12.) Plaintiff asked Equifax to report the scheduled monthly

payment amount as $0. (Doc #1, ¶ 13.) Upon information and belief, Equifax


                                           2
       Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 3 of 10




forwarded Plaintiff’s consumer dispute to Santander. (Doc #1, ¶ 14.) On June 1,

2018, Plaintiff received Equifax’s investigation results which showed that Equifax

and Santander failed or refused to report the scheduled monthly payment as $0 on

the Errant Trade Line. (Doc #1, ¶ 15.) Santander failed to conduct a proper

investigation of Plaintiff’s dispute. (Doc #1, ¶¶ 17, 25.) Santander failed to review

all relevant information available to it and provided by Equifax. (Doc #1, ¶¶ 18, 26.)

      As a direct and proximate cause of Defendants’ failures to comply with the

FCRA, Plaintiff has suffered credit and emotional damages. (Doc #1, ¶ 16.) Plaintiff

has also experienced undue stress and anxiety due to Defendants’ failures to correct

the errors in her credit file or improve her financial situation by obtaining new or

more favorable credit terms as a result of the Defendants’ violations of the FCRA.

(Doc #1, ¶ 16.)        Moreover, Plaintiff has suffered mental anguish, suffering,

humiliation and embarrassment as a result of Santander’s violations of the FCRA.

(Doc #1, ¶¶ 21, 27.)

                             STANDARD OF REVIEW

      To survive a motion to dismiss brought pursuant to Fed. R. Civ. P. 12(b)(6),

a complaint must contain sufficient factual matter which, if accepted as true, “state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 663

(2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

has facial plausibility when the plaintiff pleads factual content that allows the court


                                          3
        Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 4 of 10




to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Iqbal, 556 U.S. 663. When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief. Id., at 664.

                                LAW & ARGUMENT

       1.     Plaintiff sufficiently pled that Santander inaccurately reported a
              positive monthly payment obligation

       First, Santander argues that “a charge off of the account does not absolve

Plaintiff from his underlying obligations to make payments.” (Doc #4, p. 8.)

Plaintiff does not deny that. However, Plaintiff does not allege or argue that he is

absolved from paying the balance on the account. Rather, Plaintiff alleges that

Santander charged off the debt and accelerated the balance, meaning that he no

longer has a monthly payment obligation of $613.00 for the account.

       None of the cases cited by Santander state that a consumer continues to have

a monthly payment obligation once a balance has been charged off and accelerated.

To the contrary, the very meaning and purpose of accelerating an account is to make

the full balance immediately due and not due in (monthly) installments. It is

indisputable that a consumer no longer has a monthly payment obligation on an

account once the balance has been accelerated and is therefore immediately due.

       Santander also argues that it is not required to make legal determinations on

the status of the debt. (Doc #4, pp. 8-9.) However, Santander was not asked to make

                                            4
       Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 5 of 10




any legal determination. Rather, Santander was being asked to report its trade line

according to the credit reporting standards, which is to report charged off accounts

with a scheduled monthly payment of $0. (Exhibit 1.)

      Plaintiff informed Santander that the trade line was charged off and that he no

longer had a monthly payment obligation. (Doc #1, ¶ 12.) Santander already

accelerated the balance on the account and closed the account (Doc #1, ¶ 8), so

Santander knew that the account was charged off (it had been reporting the account

as charged off), so Santander should have properly reported the trade line with a $0

scheduled monthly payment as required by the industry standards. (Exhibit 1.)

Santander was not called upon to make any legal determination for its credit

reporting. Santander merely needed to review Plaintiff’s dispute letter, review its

records to determine that Plaintiff’s dispute letter was accurate, review the credit

reporting standards, and then report a monthly payment obligation of $0.

Santander’s failure to do so violated 15 U.S.C. § 1681s-2(b) of the FCRA.

      Accordingly, Santander’s motion to dismiss should be denied.

      2.    Plaintiff sufficiently pled that Santander failed to conduct a
            reasonable investigation of Plaintiff’s dispute

      Next, Santander argues that “Plaintiff’s Complaint is devoid of any facts

regarding either what was communicated to [Santander] by Equifax or [Santander’s]

investigation procedures.” (Doc #4, p. 9, brackets added.) Not so. Plaintiff alleged

that Santander failed to conduct a proper investigation of Plaintiff’s dispute and

                                         5
       Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 6 of 10




failed to review all relevant information available to it and provided by Equifax.

(Doc #1, ¶¶ 17-18, 25-26.) Therefore, Plaintiff sufficient pled facts to support his

claims that Santander violated 15 U.S.C. § 1681s-2(b) of the FCRA.

      Santander, however, seeks to hold Plaintiff to a higher standard than required

by Twombly, Iqbal and their progeny. First, Plaintiff does not need to plead facts

with particularity, because Plaintiff does not allege fraud, mistake, special damages,

or any other matter that requires pleading facts with particularity. Fed. R. Civ. P.

9(b), (g). Second, Santander seeks this Court to impose an impossible pleading

standard, as Plaintiff cannot know the communications between Equifax and

Santander or Santander’s investigative procedures until Plaintiff engages in

discovery. Requiring a consumer to know and plead specific facts regarding the

communications between a consumer reporting agency and a furnisher or the details

of a furnisher’s investigative practices would prevent any consumer from filing any

lawsuit under the FCRA, as virtually no consumer would or could know such facts

before engaging in discovery. These matters are basic and classic matters for

discovery in FCRA cases.

      Fortunately, case law does not hold Plaintiff to Santander’s standard, but

merely requires that Plaintiff plead sufficient facts to state a plausible claim for

relief. Iqbal, supra. Plaintiff sufficiently pled that Santander was informed of

Plaintiff’s dispute and that Santander failed to conduct a reasonable investigation


                                          6
       Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 7 of 10




and review all relevant information available to it in response to Plaintiff’s dispute.

Therefore, Santander’s motion to dismiss should be denied.

      3.     Plaintiff sufficiently pled causation and damages against Santander

      Santander also argues that Plaintiff failed to adequately plead causation. (Doc

#4, p. 11.) Specifically, Santander argues that there is no allegation that Plaintiff’s

credit report has been accessed by any third parties or that Plaintiff has been denied

any credit on the basis of the purported inaccuracies. (Doc #4, p. 13.) No such

allegations are required.

      Plaintiff plainly pled that he suffered credit and emotional damages as a direct

and proximate cause of Santander’s violations of the FCRA. (Doc #1, ¶ 16.)

Plaintiff further pled the he suffered undue stress and anxiety due to Santander’s

failure to correct the error in his credit file. (Doc #1, ¶ 16.) Plaintiff further pled

that as a direct and proximate cause of Santander’s violations of the FCRA, he

suffered mental anguish, suffering, humiliation and embarrassment. (Doc #1, ¶¶ 21,

27.) These are clearly allegations of causation and damages.

      “[D]amages for mental distress are recoverable under the FCRA, even if the

consumer has suffered no out-of-pocket losses.” Moore v. Equifax Info. Servs., LLC,

333 F. Supp. 2d 1360, 1365 (N.D. Ga. 2004). Santander’s argument that Plaintiff

must allege credit denials or other economic harm in his complaint is without merit.

Furthermore, Plaintiff does not need to plead the level of specificity (i.e., citing to


                                          7
        Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 8 of 10




credit report access by third parties or credit denials) to support his claims. Plaintiff

only needs to plead sufficient facts to support a plausible claim for relief, Iqbal,

supra, which Plaintiff has done.

      Plaintiff also alleged that Santander willfully violated the FCRA. (Doc #1, ¶¶

25, 26.) As discussed above, Plaintiff does not need to plead specific facts about

Santander’s willfulness in violating the FCRA and cannot do so without engaging in

discovery. Moreover, “[c]onditions of the mind, such as knowledge, may be alleged

generally at the pleading stage. . . . Because Plaintiff may allege conditions of the

mind generally, Plaintiff’s allegations are sufficient to survive Defendant’s Motion.”

Hamm v. Equifax Info. Servs., LLC, No. 17-cv-03821-PHX-JJT, 2018 WL 3548759,

at *4-5 (D. Ariz. July 24, 2018) (denying Trans Union’s motion to dismiss for failure

to sufficient plead willful violations of the FCRA), citing Fed. R. Civ. P. 9(b).

Plaintiff’s general allegation that Santander willfully violated the FCRA therefore is

sufficient to survive Santander’s motion. Also, “[t]o assert a claim for willful non-

compliance, Plaintiff does not need to prove actual damages.” Taylor v. Screening

Reports, Inc., 294 F.R.D. 680, 687 (N.D. Ga. 2013). Therefore, Plaintiff has

sufficiently pled her claims for Santander’s willful violations of the FCRA and her

damages.




                                           8
          Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 9 of 10




         4.    If necessary, Plaintiff should be permitted to amend his complaint

         Plaintiff believes that he clearly pled sufficient facts to state a claim for relief

against Santander. However, if this Court determines that Plaintiff failed to plead

sufficient facts, Plaintiff requests this Court to grant leave for him to amend the

complaint to do so.

         Leave to amend the complaint should be freely given. Fed. R. Civ. P. 15(a)(2).

“In the absence of any apparent or declared reason—such as undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.—the leave sought should,

as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962),

quoting Fed. R. Civ. P. 15(a).

         Here, none of the factors for denying leave to amend are present. Although

Plaintiff claims actual damages against Santander in the form of economic and

emotional damages, Plaintiff believes he does not need to plead such damages with

particularity to survive a motion to dismiss. Similarly, Plaintiff does not believe he

needs to plead other matters with the particularity that Santander suggests. However,

if this Court determines that Plaintiff did not sufficiently support her claims, Plaintiff

requests this Court to permit him to amend the complaint to plead more specific

facts.


                                              9
       Case 1:18-cv-03666-TWT Document 11 Filed 10/12/18 Page 10 of 10




                                     CONCLUSION

      For the foregoing reasons, Plaintiff requests this Court to deny Santander’s

motion to dismiss in its entirety.



DATED: October 12, 2018

                                 Respectfully submitted,

                                 ALEX SIMANOVSKY & ASSOCIATES, LLC

                                 By: /s/ Alex Simanovsky
                                 Alex Simanovsky
                                 Georgia Bar No. 646874
                                 2300 Henderson Mill Road, Suite 300
                                 Atlanta, GA 30345
                                 Telephone: (678) 781-1012
                                 Facsimile: (877) 570-5413
                                 E-Mail: alex@a-s-law.com
                                 Attorneys for Plaintiff,
                                 Roosevelt Meeks



              LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I certify that the foregoing pleading filed with the Clerk of Court has been

prepared in 14 point Times New Roman font in accordance with Local Rule

5.1(C).



      Dated: October 12, 2018



                                         10
